Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/08/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement was considered by the examiner.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes 
and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for the following examiner’s amendment was given via email communication (see attached OA.APPENDIX). Below approved amendment is also attached in the same OA.APPENDIX. 

Amended claims:
1. 	(Currently Amended) A method comprising:
receiving a request to write data at a virtual location;
writing the data to a physical location on a persistent storage device of a plurality of persistent storage devices, wherein the physical location corresponds to a block 
after completing the stripe by writing received data to the physical location of each of the plurality of persistent storage devices, updating a head counter; and
recording a mapping from the virtual location to the physical location on the persistent storage;
wherein the physical location on the persistent storage device corresponds to a next free block in a sequence of blocks on the persistent storage device.

2. 	(Original) The method of claim 1, wherein the virtual location and the physical location are not correlated.

3. 	(Previously Presented) The method of claim 1, wherein the physical location is determined by the head counter.

4. 	(Canceled) 

5. 	(Original) The method of claim 1, further comprising:
receiving one or more requests to write further data to corresponding virtual locations;
wherein the data and the further data form a data stream.



7. 	(Original) The method of claim 1, further comprising:
calculating a checksum for the data; and
recording the checksum in metadata associated with the persistent storage device.

8.	 (Original) The method of claim 1, further comprising:
determining that a garbage collection condition is met.

9. 	(Original) The method of claim 8, wherein the garbage collection condition comprises one or more of:
a number of gaps on the persistent storage device exceeds a predetermined threshold;
an activity level of the persistent storage device falls below a threshold;
a free capacity of the persistent storage device falls below a threshold; or
a time period has passed.

10. 	(Original) The method of claim 8, further comprising, in response to determining that a garbage collection condition is met:
determining a block at the tail of the sequence of blocks;
writing the data at the block to the head of the sequence of blocks; and


11.	 (Canceled) 

12. 	(Previously Presented) The method of claim 1, further comprising:
determining that a predetermined number of blocks within the stripe have been written;
calculating parity corresponding to the data written to the predetermined number of blocks within the stripe; and
writing the parity data in one or more blocks within the stripe.

13. 	(Original) The method of claim 12, further comprising:
retrieving a checksum for the retrieved data;
calculating a checksum for the retrieved data; and
comparing the calculated checksum with the retrieved checksum.

14. 	(Previously Presented) The method of claim 1, further comprising:
determining that a block of a stripe is missing;
reconstructing the data at the missing block from one or more other blocks in the stripe;
writing the data to the head of the sequence of blocks; and
updating the mapping based on the writing.


determining that a persistent storage device among the plurality of persistent storage devices is unavailable; and
wherein writing the data to a physical location on a persistent storage device comprises:
writing the data to a physical location on a different one of the persistent storage devices.

16. 	(Currently Amended) The method of claim 1, wherein recording a mapping from the virtual location to the physical location on the persistent storage device comprises:
identifying a mapping from the virtual location to a previous physical location; and
updating the mapping to record a mapping from the virtual location to the physical location on the persistent storage device.

17. 	(Currently Amended) The method of claim 16, further comprising:
recording [[the]] a block corresponding to the previous physical location as dirty.

18. 	(Original) The method of claim 1, further comprising:
writing a duplicate of the data to a subsequent physical location.

19. 	(Original) A system comprising:
one or more processors; and
a memory;


20.	 (Original) One or more non-transitory computer readable media comprising instructions which, when executed by one or more processors, cause the one or more processors to perform the method of claim 1.


Reasons for Allowance
	Claims 1-3, 5-10 and 12-20 are allowed.
The following is an Examiner's statement of reasons for allowance:
Claim 1 recites ‘…receiving a request to write data at a virtual location; 
writing the data to a physical location on a persistent storage device of a plurality of persistent storage devices, wherein the physical location corresponds to a block within a stripe, the stripe comprising a plurality of blocks, each block being a physical location on each of the plurality of persistent storage devices; 
after completing the stripe by writing received data to the physical location of each of the plurality of persistent storage devices, updating a head counter; and 
recording a mapping from the virtual location to the physical location; 
wherein the physical location corresponds to a next free block in a sequence of blocks on the persistent storage device.’ 
Prior arts like Canepa/Hale teaches receiving request and writing data to a physical location on a persistent storage device and recording mapping from virtual to 
However, prior arts do not teach updating a head counter only after completing write to an entire stripe. Instant art section [0066]-[0071] explains updating head counter after writing all blocks of an entire stripe and this method of update to head counter or next free pointer is not taught by any prior arts.
Independent claims 19 and 20 present a combination of limitations similar to those presented in claim 1 and are allowed for the same reasons. 
Claims 2-3, 5-10 and 12-18 are dependent on claim1 and are therefore allowed due at least to this dependence.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mohammad Hasan whose telephone number is (571) 270 1737. The examiner can normally be reached on 9am-5pm, Monday through Friday.
Tim Vo can be reached on 571-272-3642. The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application  may be obtained  from  the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR  or  Public  PAIR.  Status information for unpublished applications is available  through  Private  PAIR  only.  For more information about the PAIR  system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217- 9197 (toll-free).


/M.S.H/Examiner, Art Unit 2138      
/SHAWN X GU/
Primary Examiner, AU2138